IN THE SUPREME COURT OF IOWA
                                  No. 16–0860

                              Filed July 27, 2018


CHARLES NICHOLES,

          Appellant,

vs.

STATE OF IOWA,

          Appellee.



          On review from the Iowa Court of Appeals.

          Appeal from the Iowa District Court for Dallas County, Gregory A.

Hulse, Judge.



          An applicant requests further review of a court of appeals decision

affirming the district court’s denial of his application for postconviction

relief.     DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT REVERSED AND REMANDED.



          Susan R. Stockdale, Windsor Heights, for appellant.



          Thomas J. Miller, Attorney General, and Kyle P. Hanson, Assistant

Attorney General, for appellee.
                                     2

PER CURIAM.

      We vacate the decision of the court of appeals, reverse the judgment

of the district court, and remand the case to the district court for further

proceedings consistent with our holding in Schmidt v. State, 909 N.W.2d
778 (Iowa 2018).

      DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT

JUDGMENT REVERSED AND REMANDED.

      This opinion shall not be published.